DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Status of Claims
Claims 1-10, 12-18, and 20-22 are pending and allowed herein.  Claims 1, 4-10, 12-18, 20 and 21 were amended, claims 11 and 19 were canceled, and claim 22 was newly added per Applicant’s 07/06/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC 101

35 USC 102
The closest prior art of record is to Scarborough et al (US Pub 2002/0042786 A1). Scarborough neither renders the claimed invention anticipated or obvious.  Where Scarborough teaches a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Reduces the number of inputs, thus facilitating more efficient model construction. Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. A system provides adaptive learning and maintaining its effectiveness even if conditions change over tune. Evolution toward higher predictive accuracy for employee selection can be achieved. Short-cycle criterion validation and performance-driven item rotation can be supported.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mondal et al (US Pub 2020/0184425 A1) teaches computer system and computer-implemented method for screening potential candidates for an employment position or other role or function wherein the employment position is categorized according to one or more pre-determined job buckets.
Bazigos et al (US 2009/0276231 A1) teaches the employee's skill set data as embodied in the employee's electronic resume. The system extracts the skill set data from the employee's electronic resume and searches the database, for jobs with a required skill set that overlaps the employee's skill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FOLASHADE ANDERSON/Examiner, Art Unit 3623